Name: Council Directive 81/6/EEC of 1 January 1981 authorizing the Hellenic Republic to communicate and to implement its national plans for the accelerated eradication of brucellosis and tuberculosis in cattle
 Type: Directive
 Subject Matter: agricultural activity;  economic policy;  Europe;  means of agricultural production
 Date Published: 1981-01-16

 Avis juridique important|31981L0006Council Directive 81/6/EEC of 1 January 1981 authorizing the Hellenic Republic to communicate and to implement its national plans for the accelerated eradication of brucellosis and tuberculosis in cattle Official Journal L 014 , 16/01/1981 P. 0022 - 0022COUNCIL DIRECTIVE of 1 January 1981 authorizing the Hellenic Republic to communicate and to implement its national plans for the accelerated eradication of brucellosis and tuberculosis in cattle (81/6/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession, and in particular Article 146 thereof, Having regard to the proposal from the Commission, Whereas Articles 2 and 3 of Council Directive 77/391/EEC of 17 May 1977 introducing Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle (1) provide that Member States in which the cattle population is infected by brucellosis or tuberculosis shall draw up plans for accelerating the eradication of those diseases ; whereas, under Article 9 (1) of the abovementioned Directive, such plans should be forwarded by the Member States to the Commission prior to their implementation, and not later than 31 March 1978, and annually thereafter; Whereas Annex II to the 1979 Act of Accession provides that one or more measures should be provided for in order to ensure the participation of Greece for the remainder of the common measures; Whereas, under Article 29 (3) of Directive 78/52/EEC (2), Community financing is restricted to slaughterings carried out before 1 January 1982 ; whereas, however, under Article 29 (4), where the implementation of the plan on the date laid down would meet with considerable difficulties in a Member State, this period may be extended by the Council in favour of such Member State for a maximum of one year ; whereas provision is also to be made for a derogation along these lines for Greece; Whereas the national eradication plans should be applied for a sufficient length of time to ensure that they are fully effective and achieve their aim, HAS ADOPTED THIS DIRECTIVE: Article 1 Notwithstanding Article 9 (1) of Directive 77/391/EEC, the Hellenic Republic shall forward to the Commission the plans provided for in Articles 2 and 3 of Directive 77/391/EEC prior to their implementation and not later than 31 March 1981. Article 2 1. Notwithstanding Article 29 (2) of Directive 78/52/EEC, the Hellenic Republic shall bring into force the laws, regulations and administrative provisions necessary for the implementation of its national plans for accelerated eradication, approved in accordance with Article 9 (2) of Directive 77/391/EEC, on the date laid down by the Commission in its Decision approving the plans and not later than 31 December 1981. 2. Notwithstanding Article 29 (3) of Directive 78/52/EEC, Community financing shall be restricted to slaughterings carried out before 1 January 1983. Article 3 This Directive is addressed to the Hellenic Republic. Done at Brussels, 1 January 1981. For the Council The President D.F. VAN DER MEI (1) OJ No L 145, 13.6.1977, p. 44. (2) OJ No L 15, 19.1.1978, p. 34.